Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 3/1/22.

Allowable Subject Matter
Claims 1, 2 and 4-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...at least one switch configured to selectively connect or isolate the output node of the voltage converter and an output terminal of the voltage source device; and at least one further switch configured to mutually-exclusively couple the feedback line to: the output node of the voltage converter during a first regulation mode;  or the output terminal of the voltage source device during a second regulation mode.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 11, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...isolating an output node of a voltage converter from an output terminal of the voltage source device via at least one switch; generating, by the voltage converter, a supply voltage at the output node of the voltage converter based on a feedback signal provided on a feedback line; coupling the output node of the voltage converter to the output terminal of the voltage source device via the at least one switch; coupling, using at least one further switch, the feedback line to the output node of the voltage converter, and decoupling the feedback line from the output terminal of the voltage source device, during a first regulation mode; and coupling, using the at least one further switch, the feedback line to the output terminal of the voltage source device, and decoupling the feedback line from the output node of the voltage converter, during a second regulation mode.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 21, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...at least one further switch configured to selectively couple the feedback line to: the output node of the voltage converter during a first regulation mode; or the output terminal of the voltage source device during a second regulation mode; a comparator configured to compare a voltage level at the output terminal of the voltage source device with a threshold voltage; and a control circuit configured to control the at least one further switch to: couple the feedback line to the output node of the voltage converter during the first regulation mode; and couple the feedback line to the output terminal of the voltage source device in response to the comparator detecting that the voltage level at the output terminal of the voltage source device rises above the threshold voltage.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11095277, Pons; Alexandre et al. discloses a cable voltage drop compensation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838